Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Claims

This action is a first action on the merits in response to the application filed on 02/12/2019.
Claims 1 – 10 are currently pending and have been examined in this application.

Claim Objection
Claims 1, 3 and 9 are objected to for the following informalities:
Claim 1 recites, “the set of business objective[s]” at line 7. There is a grammatical error. Claim 3 at line 2 and Claim 9 at line 3 are objected to for the same rationale.
Claim 9 recites, “the OA module” at line 2. The acronym must be written out before the use.
	Appropriate correction is required.

Claim Rejections - 35 USC § 112

CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

	In Claim 1:
a structuring module
object of analysis module
subject of analysis module
predicate of analysis module
analysis unit module
analysis units
In Claim 5 and Claim 8:
evaluation modules
In Claim 6:
speech recognition engine
In Claim 7:
insight module
plurality of units
The Specification discloses, “The modules of analysis system 10 for structuring data described herein are implemented in computing devices,” (see ¶0036 and Figure 3).

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-10 are rejected under 35 U.S.C. 112, (b)/second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 1 recites, “the objectives” at line 15. There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites, “ a set of business objectives” at line 2.
Claim 3 recites, “the user” at line 3.
Claim 7 recites, “the plurality of units” at line 2.
Claim 8 recites, “the objectives” at line 10.
Claim 9 recites, “the one or more users” at line 2. “a set of business objectives” at lines 1-2, “the OA module” at line 2 and “the user at line 3.


	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.




Claim(s) 1-5 and 8-10 is/are rejected under 35 U.S.C. 102(a)(1) as being  by Farooq et al. (US 2009/0192867).
Claim 1:
Farooq discloses:
An analysis system for increasing an efficiency of analysis of customer inputs, the analysis system comprising: (Abstract)
a structuring module configured to structure a business objective, the structuring module comprising;  (see at least ¶0007-¶0008, input business strategies; see also ¶0035-¶0036, defining objectives to achieve business goals)
an object of analysis (OA) module configured to enable one or more users to articulate a set of business objectives; wherein the set of business objectives are defined to address a reason for performing the analysis; (see at least ¶0007-¶0008, input business strategies; see also ¶0035-¶0036, defining objectives to achieve business goals)
a subject of analysis (SA) module configured to frame a plurality of subjects for each business objective; wherein the plurality of subjects is framed to define each business objective; and (see at least ¶0035-¶0036, each objective follows one or more themes where a theme represents broad ideas or categories of strategic objectives and falls under at least one perspective) 
a predicate of analysis (PA) module configured to define a plurality of predicates used to measure each subject; wherein the plurality of predicates employs one or more evaluation modules to measure each subject; and (see ¶0036, objectives are measurable, balance scorecard; see also ¶0037, Key performance indicators)
an analysis unit module configured to generate a plurality of analysis units; wherein each analysis unit comprises a representation of a combination of the objectives, and its corresponding subjects and predicates. (see at least ¶0090-¶0092, a balance scorecard is used to group business strategies and utilizes dashboards to show performance)

Claim 2:
Farooq discloses claim 1. Farooq further discloses:
further comprising a user interface configured to enable the one or more users to provide a set of business objectives to the OA module. (see at least ¶0007-¶0008, input business strategies; see also ¶0035-¶0036, defining objectives to achieve business goals)

Claim 3:
Farooq discloses claim 2. Farooq further discloses:
wherein the user interface is configured to provide a set of pre-defined subjects associated to the set of business objective provided by the user. (see at least ¶0035-¶0036, each objective follows one or more themes where a theme represents broad ideas or categories of strategic objectives and falls under at least one perspective; see also ¶0102, inputting data) 

Claim 4:
Farooq discloses claim 3. Farooq further discloses:
wherein the user interface is configured to provide a set of pre-defined predicates associated to each subject provided by the user. (see at least ¶0090-¶0093, a balance scorecard is used to group business strategies and utilizes dashboards to show performance; see also ¶0037, performance indicators are defined)

Claim 5:
Farooq discloses claim 4. Farooq further discloses:
wherein the user interface is configured to enable the user to select one or more evaluation modules associated with each predicate. (see at least ¶0095, the monitoring component aggregates, analyzes and presents real-time information; see also ¶0091-¶0093, drill-down into performance data)

	Claims 8-10 for a method substantially recite the subject matter Claims 1-4 for a system and are rejected based on the same rationale.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


 
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 6 and 7 are rejected under 35 U.S.C. 103(a) as being unpatentable over Farooq et al. (US 2009/0192867)  in view of Cohen et al. (US 2018/0342250).

	
Claim 6:
	While Farooq discloses claim 1, Farooq does not explicitly disclose the following limitation; however, Cohen does disclose:
further comprising a speech recognition engine (SRE) configured to receive raw data and to generate input data for analysis. (see at least ¶0001, speech recognition techniques are used for extracting business insights from telephone conversations with customers)

	

Claim 7:
While Farooq and Cohen disclose claim 6, Farooq does not explicitly disclose the following limitation; however, Cohen does disclose:
further comprising an insight module configured to extract a plurality of insights from the plurality of units. (see at least ¶0001, speech recognition techniques are used for extracting business insights from telephone conversations with customers)
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, to combine the business performance monitoring of Farooq with the extraction of business insights using speech recognition of Cohen to provide a means to collect meaningful data used to improve customer sales and success in an organization (see ¶0001).


Conclusion
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be Renae Feacher whose telephone number is 571-270-5485.  The Examiner can normally be reached Monday-Friday, 9:00 am - 5:00 pm.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner's supervisor, Eric Stamber can be reached at 571-272-6724.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.  20231
or faxed to 571-273-8300.
Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building

Alexandria, VA 22314.
/Renae Feacher/
Primary Examiner, Art Unit 3683